334 F.3d 795
Jeffrey Allen GRANT, Plaintiff-Appellee,v.CITY OF LONG BEACH; Long Beach Police Department; Denise Slavin, esa Dennis Slavin; Unknown Hafkenshied, Defendants, andKatherine Watson; Joe Bahash, Defendants-Appellants.
No. 01-56046.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted November 7, 2002.
Filed December 16, 2002.
Amended June 27, 2003.

Timothy T. Coates, Greines, Martin, Stein & Richland, Los Angeles, CA, for the defendants-appellants.
Susan S. Lerner, Kutner, Rubinoff, Bush & Lerner, Miami, FL, for the plaintiff-appellee.
Appeal from the United States District Court for the Central District of California; Stephen V. Wilson, District Judge, Presiding. D.C. No. CV-99-09886 SVW.
Before BRIGHT*, GOODWIN, and TASHIMA, Circuit Judges.

ORDER

1
The opinion filed December 16, 2002, appearing at 315 F.3d 1081 (9th Cir.2002) is amended as follows:


2
At 315 F.3d at 1090, delete the last sentence in the second full paragraph which reads "Therefore, the district court properly submitted the issue of qualified immunity to the jury and entered judgment upon its verdict."


3
With the opinion thus amended, the panel has voted unanimously to deny the petition for rehearing. Judge Tashima voted to deny the petition for rehearing en banc. Judges Bright and Goodwin recommended denial of the petition for rehearing en banc.


4
The full court has been advised of the petition for rehearing en banc and no judge has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35.


5
The petition for rehearing and the petition for rehearing en banc are denied.



Notes:


*
 The Honorable Myron H. Bright, Senior United States Circuit Judge for the Eighth Circuit, sitting by designation